Citation Nr: 1631854	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a gynecological disorder, claimed as a uterine tumor.

2.  Entitlement to service connection for a gynecological disorder, claimed as a uterine tumor.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a gastrointestinal disorder, claimed as stomach ulcers and a hiatal hernia.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as stomach ulcers and a hiatal hernia.

5.  Entitlement to service connection for a respiratory disorder, claimed as sleep apnea and emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2013 rating decisions by the Winston-Salem, North Carolina RO. 

In August 2010, the RO denied, in pertinent part, the Veteran's application to reopen claims for stomach ulcers and a gynecological disability, to include tumors of the uterus.  The Veteran filed a notice of disagreement in September 2010.  The RO issued a statement of the case dated in July 2012, and the Veteran submitted her substantive appeal in July 2012.

In July 2013, the RO denied service connection for a respiratory disorder, claimed as sleep apnea and emphysema.  The Veteran filed a notice of disagreement in September 2013.  The RO issued a statement of the case dated in October 2014, and the Veteran submitted her substantive appeal in December 2014.

In August 2014, the Board reopened and remanded a claim of service connection for an acquired psychiatric disorder.  A November 2015 rating decision granted service connection for major depressive disorder.  As such, the matter is no longer before the Board.  The remaining issues on appeal were remanded for further development.  

In March 2016, this case was remanded in order to afford the Veteran a videoconference hearing before the Board.  In June 2016, the Veteran, accompanied by her representative, testified by videoconference before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board notes that, before reaching the merits of the Veteran's claims for gynecological and gastrointestinal disorders, the Board must first rule on the matter of reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have therefore been styled as set forth above.  

The issues of entitlement to service connection for a gynecological disorder, a gastrointestinal disorder, and a respiratory disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 1995, the RO denied entitlement to service connection for stomach ulcers and hiatal hernia; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the August 1995 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a gastrointestinal disorder, to include stomach ulcers and hiatal hernia.  

3.  In May 1996, the RO denied a claim for a gynecological disability; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.
 
4.  Evidence submitted since the May 1996 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a gynecological disorder.  


CONCLUSIONS OF LAW

1.  The August 1995 rating decision that denied service connection for stomach ulcers and hiatal hernia.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1995).

2.  The evidence received subsequent to August 1995 is new and material and the claim for service connection for gastrointestinal disorder, to include stomach ulcers and hiatal hernia is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2015).

3.  The May 1996 rating decision that denied service connection for a gynecological disability.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1995).

4.  The evidence received subsequent to the May 1996 is new and material and the claim for service connection for a gynecological disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as the Board is reopening the Veteran's claim of entitlement to service connection for gynecological and gastrointestinal disorders, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

Here, the Board notes that, in March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  New and material evidence

In August 1995, the RO denied entitlement to service connection for stomach ulcers and hiatal hernia.  In May 1996, the RO, in pertinent part, denied a claim for a gynecological disability.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  As such, the claims became final.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the Veteran testified before the Board in June 2016 that she had gastrointestinal pains and stomach issues in service, as well as gynecological disorders dating from in and shortly after military service.  She reported to the Board that she continued to undergo treatment for gynecological conditions.  The Veteran also has a current diagnosis of gastrointestinal reflux disease (GERD).

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since August 1995 and May 1996 is new in that it had not previously been submitted.  It is noted once again that the credibility of this evidence and the Veteran testimony is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in August 1995 and May 1996, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 

ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a gastrointestinal disorder, to include stomach ulcers and hiatal hernia is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a gynecological disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran testified before the Board in June 2016.  She reported having gastrointestinal pains and stomach issues in service, as well as gynecological disorders dating from in and shortly after military service.  The service treatment records indicate complaints of abnormal menstrual cycles.  She also had complaints of stomach pain after eating in June 1970 and the possibility of ulcer was raised.  In July 1969, the Veteran was seen for stomach complaints and it was reported that she was unable to keep anything in her stomach for two weeks.  She was noted to have cramping in the lower abdomen and irregular menstrual cycles.

Shortly after service, in December 1972, the Veteran was noted to have left uterine adhesions and complaints of pain for the past one and a half years.  A history provided by her treating physician in March 1993 indicated that the Veteran had chronic gynecological disorders, including uterine fibroids, since April 1983 when he first started treating her.  A November 1993 gynecological visit diagnosed leiomyomata uteri, stable in size with symptoms well controlled by Anaprox.  She testified before the Board that she continued to undergo treatment for gynecological conditions.  The Veteran also has a current diagnosis of gastrointestinal reflux disease (GERD).

With respect to the Veteran's respiratory claim, the Veteran carries current diagnoses of obstructive sleep apnea, COPD, and emphysema.  The Veteran testified before the Board that she has had problems with sleep in service and since her military service and was told that she snored a lot.  Post service, after visiting her sister, who pointed out that the Veteran jerked and rolled in her sleep and that her breath cut out, the Veteran underwent testing and was diagnosed with sleep apnea.  She was prescribed a CPAP.  She was told that her respiratory conditions may be secondary to her service-connected depression.  In this regard, the Board notes that an August 2009 medical note indicating that the Veteran's insomnia may be due to depression.

Because the Veteran has not been afforded a VA examination in connection with her claims, the Board finds that this matter must be remanded.  The Veteran has indicated symptoms related to her conditions in service and continuing thereafter.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(i), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, the Veteran should be afforded an opportunity to submit relevant current records related to her claims.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disabilities.  This should specifically include updated VA treatment records.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2. Schedule the Veteran for a VA examination as to the etiology of any respiratory disorder, to include sleep apnea and emphysema.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current respiratory disability is related to the Veteran's military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

3.  Schedule the Veteran for a VA examination as to the etiology of any gastrointestinal disability, including ulcers or hiatal hernia.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any gastrointestinal disability is related to the Veteran's military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that her reports must be taken into account in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination as to the etiology of any gynecological disability, to include uterine fibroids.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any gynecological disability is related to the Veteran's military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion. 

5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


